       Case 3:19-cv-00196-CWR-FKB Document 33 Filed 05/21/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 ALYSSON MILLS, IN HER CAPACITY AS
 RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER
 PROPERTIES, LLC,

        Plaintiff,

 vs.                                                             CIVIL ACTION NO.
                                                               3:19-cv-00196-CWR-FKB
 BANKPLUS; BANKPLUS WEALTH
 MANAGEMENT, LLC; GEE GEE
 PATRIDGE, VICE PRESIDENT AND
 CHIEF OPERATING OFFICER OF
 BANKPLUS; STEWART PATRIDGE;
 JASON COWGILL; MARTIN
 MURPHREE; MUTUAL OF OMAHA
 INSURANCE COMPANY; AND MUTUAL
 OF OMAHA INVESTOR SERVICES, INC.,

        Defendants.


                      GEE GEE PATRIDGE’S MOTION TO DISMISS

       Gee Gee Patridge, by and through undersigned counsel, files this Motion to Dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6) in response to the Complaint filed against

her by Plaintiff Alysson Mills, in her capacity as Receiver for Arthur Lamar Adams and Madison

Timber Properties, LLC. For the reasons set forth in Gee Gee Patridge’s Memorandum of Law in

support of this Motion to Dismiss, she respectfully requests the Court dismiss with prejudice

Counts I, II, and III, of the Complaint for civil conspiracy, aiding and abetting, and negligence,

gross negligence, and recklessness.




                                                1
     Case 3:19-cv-00196-CWR-FKB Document 33 Filed 05/21/19 Page 2 of 3




      Respectfully submitted this, the 21st day of May, 2019.

                                                   GEE GEE PATRIDGE


                                                    /s/ Robert P. Thompson
                                                   ROBERT P. THOMPSON


OF COUNSEL:

ROBERT P. THOMPSON, MSB #8188
LAURA W. GIVENS, MSB. #104189
McAngus, Goudelock and Courie, LLC
P. O. Box 2955 (39158)
1020 Highland Colony Parkway, Suite 706
Ridgeland, Mississippi 39157
(601) 427-7511
(601) 510-9525 (Fax)
bobby.thompson@mgclaw.com
laura.givens@mgclaw.com


JAY M. ATKINS, MSB #100513; TN #21371
McAngus, Goudelock and Courie, LLC
119 North 9th Street
Oxford, Mississippi 38655
(662) 281-7828
(662) 259-8460 (Fax)
jay.atkins@mgclaw.com




                                              2
     Case 3:19-cv-00196-CWR-FKB Document 33 Filed 05/21/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing document was electronically filed with the

Clerk of Court using the ECF system which sent notifications of service to all counsel of

record.


          This the 21st day of May, 2019.



                                                      /s/ Robert P. Thompson
                                                     ROBERT P. THOMPSON




                                                 3
